Title: From John Adams to James Warren, 19 September 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Septr. 19 1775
      Dear Sir
     
     I have but a moments Time to write and nothing of Importance to say.
     Mr. Randolph, our former President is here, and Sits very humbly in his Seat, while our new one, continues in the Chair, without Seeming to feel the Impropriety. Coll. Nelson, a Hunter, Mr. Wythe, a Lawyer and Mr. Francis Lightfoot Lee, a Planter, are here from Virginia, instead of Henry, Pendleton and Bland. Henry is General of Virginia. The other two are old and infirm. I am well pleased that Virginia, has Set the Example of changing Members, and I hope that Massachusetts will follow it, and all the other Colonies.
     I Should be glad upon a new Election to be relieved from this Service. This Climate does not agree with my Constitution, so well as our own: and I am not very well fortified you know against the Inclemencies of any.
     This Congress, I assure you, feels the Spirit of War, more intimately than they did before the Adjournment. They set about Preparations for it, with Seriousness, and in Earnest.
    